EXHIBIT 10.1


SEVENTH AMENDMENT TO
TERM CREDIT AGREEMENT
 
THIS SEVENTH AMENDMENT TO TERM CREDIT AGREEMENT (this “Seventh Amendment”) is
entered into effective as the Seventh Amendment Closing Date (as defined below)
between RANCHER ENERGY CORP., a Nevada corporation (“Borrower”), and GASROCK
CAPITAL LLC, a Delaware limited liability company (“Lender”).  Capitalized terms
used but not defined in this Seventh Amendment have the meaning given them in
the Credit Agreement (as defined below).
 
RECITALS
 
A.           Borrower and Lender entered into that certain Term Credit Agreement
dated as of October 16, 2007 (as amended by that certain First Amendment thereto
dated October 22, 2008, that certain Second Amendment thereto dated April 30,
2009, that certain Third Amendment thereto dated May 8, 2009, that certain
Fourth Amendment thereto dated May 13, 2009, that certain Fifth Amendment
thereto dated May 19, 2009, that certain Sixth Amendment thereto dated May 21,
2009 and as amended, restated or supplemented from time to time, the “Credit
Agreement”).
 
B.           Borrower and Lender have agreed to amend the Credit Agreement,
subject to the terms and conditions of this Seventh Amendment.
 
AGREEMENT
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
1.    Specific Amendments to Credit Agreement.
 
Section 1.1, Defined Terms, of the Credit Agreement is hereby amended by
revising the following definition in its entirety to read as follows:
 
“Maturity Date” means the earliest of (a) June 3, 2009, (b) the date on which
all Obligations (other than the obligations under any ORRI Conveyance and
indemnity obligations and similar obligations that expressly survive the
termination of the Loan Documents) have been paid in full and this Agreement has
terminated, and (c) the date on which Lender notifies Borrower of the
acceleration of payments of all or any portion of the Obligations based on the
occurrence of an Event of Default.
 
Section 1.1, Defined Terms, of the Credit Agreement is hereby amended by adding
the following definition in its proper alphabetical order thereto:
 
“Seventh Amendment Closing Date” means May 27, 2009.
 

--------------------------------------------------------------------------------


 
2.    Conditions to Closing Seventh Amendment.  Unless specifically waived in
writing by Lender, this Seventh Amendment shall be effective once Lender shall
have received the following documentation, each in form and substance
satisfactory to Lender and its legal counsel, in their sole discretion:


(a)    this Seventh Amendment executed by Borrower and Lender; and
 
(b)    such other documents as Lender may reasonably request.
 
3.           Representations and Warranties.  Borrower represents and warrants
to Lender that (a) it possesses all requisite power and authority to execute,
deliver and comply with the terms of this Seventh Amendment, (b) this Seventh
Amendment has been duly authorized and approved by all requisite corporate
action on the part of Borrower, (c) no other consent of any Person (other than
Lender) is required for this Seventh Amendment to be effective and (d) the
execution and delivery of this Seventh Amendment does not violate its
organizational documents.  The representations and warranties made in this
Seventh Amendment shall survive the execution and delivery of this Seventh
Amendment.  No investigation by Lender is required for Lender to rely on the
representations and warranties in this Seventh Amendment.


4.    Scope of Amendment; Reaffirmation; Release.  All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this Seventh
Amendment.  Except as affected by this Seventh Amendment, the Loan Documents are
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Seventh Amendment) and any other Loan Document, the terms of the Credit
Agreement shall control and such other document shall be deemed to be amended to
conform to the terms of the Credit Agreement.  Borrower hereby reaffirms its
obligations under the Loan Documents to which it is a party and agrees that all
Loan Documents to which they are a party remain in full force and effect and
continue to be legal, valid, and binding obligations enforceable in accordance
with their terms (as the same are affected by this Seventh Amendment).  Borrower
hereby releases Lender from any liability for actions or omissions (other than
any liability resulting from Lender’s gross negligence or willful misconduct) in
connection with the Credit Agreement and the other Loan Documents prior to the
Seventh Amendment Closing Date.


5.    Miscellaneous.


(a)    No Waiver of Defaults.  This Seventh Amendment does not constitute (i) a
waiver of, or a consent to, (A) any provision of the Credit Agreement or any
other Loan Document not expressly referred to in this Seventh Amendment, or (B)
any present or future violation of, or default under, any provision of the Loan
Documents, or (ii) a waiver of Lender’s right to insist upon future compliance
with each term, covenant, condition and provision of the Loan Documents.
 
(b)    Form.  Each agreement, document, instrument or other writing to be
furnished Lender under any provision of this Seventh Amendment must be in form
and substance satisfactory to Lender and its counsel.
 

--------------------------------------------------------------------------------


 
(c)    Headings.  The headings and captions used in this Seventh Amendment are
for convenience only and will not be deemed to limit, amplify or modify the
terms of this Seventh Amendment, the Credit Agreement, or the other Loan
Documents.
 
(d)    Costs, Expenses and Attorneys’ Fees.  Borrower agrees to pay or reimburse
Lender on demand for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, and execution of this
Seventh Amendment, including, without limitation, the reasonable fees and
disbursements of Lender’s counsel.
 
(e)    Successors and Assigns.  This Seventh Amendment shall be binding upon and
inure to the benefit of each of the undersigned and their respective successors
and permitted assigns.
 
(f)    Multiple Counterparts.  This Seventh Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document.  All counterparts must be construed together to constitute one
and the same instrument.  This Seventh Amendment may be transmitted and signed
by facsimile or portable document format (PDF).  The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on Borrower and
Lender.  Lender may also require that any such documents and signatures be
confirmed by a manually-signed original; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile or PDF
document or signature.
 
(g)    Governing Law.  THIS SEVENTH AMENDMENT AND THE OTHER LOAN DOCUMENTS MUST
BE CONSTRUED, AND THEIR PERFORMANCE ENFORCED, UNDER TEXAS LAW.
 
(h)    Arbitration.  Upon the demand of any party to this Seventh Amendment, any
dispute shall be resolved by binding arbitration as provided for in Section 12.1
of the Credit Agreement.
 
(i)    Entirety.  The Loan Documents (as amended hereby) Represent the Final
Agreement Between Borrower and Lender and May Not Be Contradicted by Evidence of
Prior, Contemporaneous, or Subsequent Oral Agreements by the Parties.  There Are
No Unwritten Oral Agreements among the Parties.
 




[Signatures appear on the next page.]
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, this Seventh Amendment is executed as of the Seventh
Amendment Closing Date.
 



 
BORROWER:
     
RANCHER ENERGY CORP.,
 
a Nevada corporation
     
By:  /s/ John Works                                   
 
John Works
 
President & Chief Executive Officer





 
Signature Page to the Seventh Amendment to
Term Credit Agreement

--------------------------------------------------------------------------------



 

 
LENDER:
     
GASROCK CAPITAL LLC,
 
a Delaware limited liability company
         
By:  /s/ Marshall Lynn Bass                      
 
Marshall Lynn Bass
 
Principal

 
 


 
Signature Page to the Seventh Amendment to
Term Credit Agreement

--------------------------------------------------------------------------------



 
GUARANTOR’S CONSENT AND AGREEMENT
TO
SEVENTH AMENDMENT TO TERM CREDIT AGREEMENT
 
Guarantor executes this Seventh Amendment for purposes of acknowledging and
agreeing to the Credit Agreement, as amended by this Seventh Amendment, and
hereby expressly ratifies and confirms its liability under its Guaranty dated
October 16, 2007 executed in favor of Lender and confirms that such liability
continues in full force and effect with respect to the indebtedness of Borrower
covered by the Credit Agreement, as amended by this Seventh Amendment, as same
may be further restated, amended, modified, renewed, or rearranged from time to
time.
 
 

 
RANCHER ENERGY WYOMING, LLC
 
a Wyoming limited liability company
     
By: RANCHER ENERGY CORP.,
 
its sole Manager
         
By:  /s/ John Works                                    
 
John Works
 
President & Chief Executive Officer



 

 
 
Signature Page to the Seventh Amendment to
Term Credit Agreement

--------------------------------------------------------------------------------


 